NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3748-20

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

PIERRE C. DUTAILLY,

     Defendant-Respondent.
_________________________

                   Argued January 12, 2022 – Decided January 31, 2022

                   Before Judges Hoffman and Geiger.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Union County,
                   Indictment No. 21-01-0005.

                   Milton S. Leibowitz, Assistant Prosecutor, argued the
                   cause for appellant (William A. Daniel, Union County
                   Prosecutor, attorney; Milton S. Leibowitz, on the brief).

                   Peter T. Blum, Assistant Deputy Public Defender
                   argued the cause for respondent (Joseph E. Krakora,
                   Public Defender, attorney; Peter T. Blum, of counsel
                   and on the brief).

PER CURIAM
      In this interlocutory appeal, the State appeals from the Law Division's

order granting defendant Pierre C. Dutailly's motion to suppress the warrantless

seizure of physical evidence from his person after defendant was detained

following a verbal argument that occurred near his home. We affirm.

      We glean the following facts from the motion record. On May 18, 2020,

at approximately 1:30 a.m., Elizabeth Police Officer Gabriel Pereira was

dispatched to "a male and a female dispute." The computer aided dispatch

(CAD) report in the officer's patrol vehicle indicated a "[l]andlord report[ed]

that the 'tenant was arguing with her grandson.'" Pereira later learned that

defendant's grandmother, who was also his landlord, called 911. Neither the

CAD report nor the radio dispatch indicated any concern for domestic violence.

      Pereira had worked as an Elizabeth Police Department officer for less than

two years and was wearing a body camera. At the suppression hearing, the judge

watched the body camera footage.

      Pereira, who was driving a marked patrol vehicle, parked in front of the

home, exited his vehicle, and then heard arguing. As he approached the house,

he realized the argument was taking place on the other side of a chain link fence

on an adjacent property. Pereira testified the dispute "sounded angry" but he

could not make out what was being said. When he observed the male and female


                                                                           A-3748-20
                                       2
from the driveway, he did not see any physical assault, any indication of criminal

activity, or any indication that either party had a weapon. He listened without

making his presence known and returned to his patrol vehicle.

      Pereira testified that it was his job "to find out what the situation was" and

"what's going on, whether the person was assaulted, whether it was just an

argument, [and] whether the female or male in that situation wanted a restraining

order . . . ." Pereira testified that for officer safety, he wanted to go around to

the other side to "speak to them person-to-person."

      While walking to his patrol vehicle, Pereira was met by Officer Julio

Jimenez and explained the parties were on the other side of the fence. Pereira

testified he "wanted to speak to both parties and make sure that nothing had

happened. And, if that was the case, both parties would be able to just go home."

The officers "pulled around" and "entered the parking lot" for the address where

the argument was taking place "from the far side, away from the two parties[,]"

who then both began walking towards the fence. Pereira did not turn on the

headlights or emergency lights, and did not use the siren because he "didn't want

these two people to know [he] was pulling up." Pereira testified that with his

windows down, he commanded the suspect to: "Stop," "Don't jump the fence,"

but the suspect he continued to move toward the fence. Pereira did not use the


                                                                              A-3748-20
                                         3
patrol vehicle's speaker system when issuing those commands. That is when

Pereira exited his vehicle and approached defendant.

      When the patrol vehicles pulled up, defendant began "walking, running

towards the fence" and jumped the fence as the officer exited his vehicle . The

timeline of defendant's jump over the fence is unclear. In the video, Pereira

stated that as soon as he pulled up, he saw defendant jump the fence. Pereira

acknowledged that "from the point [he] got out of the car to the point [he]

reached the fence [he] never repeated . . . 'Don't jump the fence[.]'" Pereira

never identified himself as a police officer, and his patrol vehicle's headlights

remained off. Pereira quickly exited his vehicle, ran between the two patrol

vehicles, jumped over the fence, shouted "[s]tay still," and immediately grabbed

defendant who was heading toward the house. Pereira stated that defendant

began "reaching his hands into his waistband or pockets in front of him" and

was told by the officers to show his hands. Pereira observed a silver revolver

and after alerting Jimenez, wrapped his arms around defendant. Pereira testified

that as he was taking defendant "to the ground," defendant "had the chance to

release the weapon, and . . . toss it." When Pereira saw the gun, defendant had

it "in front of him in his right hand, he was holding it. Not in a manner where




                                                                           A-3748-20
                                       4
he could shoot it, but he was holding it[.]" Defendant was then handcuffed and

arrested.

      A Union County grand jury returned an indictment charging defendant

with second-degree unlawful possession of a handgun without a carry permit,

N.J.S.A. 2C:39-5(b)(1), and fourth-degree possession of prohibited ammunition

(hollow nose bullets), N.J.S.A. 2C:39-3(f)(1).

      Defendant moved to suppress the handgun seized by police during the

encounter on grounds that the stop and search by police was unconstitutional.

At oral argument, the State took the position "that under the totality of the

circumstances, Officer Pereira indicated that he had a reasonable and articulable

suspicion [] to believe that a crime could have occurred, [namely] a potential act

of domestic violence." In the alternative, the State argued that Pereira properly

stopped defendant based on defendant's flight, which constituted obstruction.

More specifically, the State asserted Pereira had a reasonable suspicion to

believe defendant was engaged in a dispute, potentially of a domestically violent

nature, and this permitted the officer to stop and question defendant.

      The State contended defendant obstructed when he did not stop, which

gave rise to probable cause for officers to pursue and arrest him.         In the

alternative, the State argued that the gun discarded by defendant was admissible


                                                                            A-3748-20
                                        5
based on the doctrine of attenuation. The State claimed that defendant's flight

from Pereira "broke the causal link between the unjustified, warrantless stop and

defendant's decision to discard his weapon."

      The State further argued that the handgun was properly seized under the

plain view exception to the warrant requirement because before defendant was

placed under arrest, he "withdrew a firearm from his pocket" that Pereira

observed while the officer was "lawfully in the viewing area" and the handgun

was "evidence of a crime, contraband, or otherwise subject to seizure." Finally,

the State claimed the gun was admissible because it was abandoned when

defendant discarded it while officers attempted to make a lawful arrest.

      In response, defendant asserted that while Pereira had grounds to conduct

a field inquiry and speak to anyone who remained in the area to speak to him by

choice, he did not have a lawful basis to detain defendant. Defendant argued

there was no objectively reasonable suspicion to justify the officer's stop since

there was no crime, no physical altercation, and no weapons were observed.

Defendant further argued that the officers intentionally created a situation to

"surprise" defendant, the State did not prove defendant heard the officer's

warning to not the jump the fence, and the officer did not announce himself

before apprehending defendant.      Defendant emphasized the short interval


                                                                           A-3748-20
                                       6
between the officer's commands to stop and him grabbing defendant. He also

argued that even if he obstructed the police, the obstruction "was too trivial to

'break the causal link' between the illegal stop and the discovery of the gun."

      Judge Regina Caulfield granted defendant's motion to suppress the

handgun and memorialized her findings in a fourteen-page written decision. The

judge found "Pereira was a credible witness despite several inconsistencies

during his testimony, and between his testimony and what his [body camera]

recording indicated."    For example, Pereira initially testified he kept his

headlights off on purpose but later stated he had forgotten to turn them on.

      The judge differentiated between a field inquiry and an investigatory stop

and acknowledged that police are obligated to investigate suspicious behavior.

Regarding obstruction, the judge explained:

                   While members of the public are permitted to
            walk away from a simple field inquiry, fleeing an
            officer during a Terry stop constitutes obstruction . . .
            regardless of the constitutionality of the stop. State v.
            Crawley, 187 N.J. 440, 460 (2006). During a Terry
            stop, "members of the public [are] to submit to a police
            officer's show of authority, not to look for an exit. Case
            law tells people to obey words and deeds of law
            enforcement that communicate demands for directed
            behavior and to raise constitutional objections
            thereafter." State v. Rosario, 229 N.J. 263, 274-75
            (2017).



                                                                            A-3748-20
                                        7
       The judge distinguished Pereira's actions from the situation in Crawley.

She noted that Pereira was "not dispatched . . . to investigate criminal or even

suspicious activity." The judge found that Pereira attempted to conduct a Terry1

stop when he yelled to defendant from his moving patrol vehicle and had

defendant heard Pereira, defendant would not have been free to flee and instead

would have had to obey his command. However, Pereira's "attempt to stop

defendant was not justified as it was not based upon reasonable, articulable

suspicion that defendant had committed, or was committing a criminal act . . . .

[O]ur courts have recognized that 'flight alone does not create reasonable

suspicion for a stop.'" (quoting State v. Dangerfield, 171 N.J. 446, 457 (2002)).

The court found that Pereira's attempted Terry stop was not justified as the

testimony clearly demonstrated that the male and female were merely having an

argument.

       The judge next addressed the seizure of defendant's handgun. In

explaining the bounds of the exclusionary rule, the court highlighted the three

factors that must be considered under Brown v. Illinois, 422 U.S. 590, 593-94

(1975). She stated that a court must consider "'temporal proximity' between the

illegal conduct and the challenged evidence, the 'presence of intervening


1
    Terry v. Ohio, 392 U.S. 1 (1968).
                                                                           A-3748-20
                                        8
circumstances' and, in particular, the 'purpose and flagrancy of the official

misconduct.'" (quoting State ex rel. J.A., 233 N.J. 432, 447 (2018)). The judge

found there was "no significant break in the causative chain between Pereira's

attempt to conduct an unlawful Terry stop and defendant allegedly dropping a

gun . . . . [T]he State has not shown that defendant was aware that he was fleeing

from a police officer, or that defendant even heard the officer's command to

stop." The judge found the situation lacked an "intervening act that marked 'the

point at which the detrimental consequences' of the illegal police action became

so 'attenuated that the deterrent effect of the exclusionary rule no longer justifies

its cost.'" (quoting State v. Williams, 192 N.J. 1, 16 (2007)).

      Based on those findings, Judge Caulfield issued an order and written

decision granting defendant's motion to suppress the handgun. We granted the

State's motion for leave to appeal from that order.

      Defendant raises a single point for our consideration:

             THE TRIAL COURT ERRONEOUSLY GRANTED
             DEFENDANT'S MOTION TO SUPPRESS AND ITS
             ORDER SUPPRESSING THE GUN THAT WAS
             SEIZED AFTER DEFENDANT FLED FROM A
             LAWFUL INVESTIGATORY DETENTION MUST
             BE REVERSED.

      Our scope of review of a suppression decision is limited. State v. Ahmad,

246 N.J. 592, 609 (2021). We uphold a trial court's factual findings made in

                                                                               A-3748-20
                                         9
connection with a motion to suppress when "those findings are supported by

sufficient credible evidence in the record." Ibid. (quoting State v. Elders, 192

N.J. 224, 243 (2007)). We defer to a trial court's factual findings because they

are "informed by [the court's] first-hand assessment of the credibility of the

witnesses . . . ." State v. Lentz, 463 N.J. Super. 54, 67 (App. Div. 2020). "[A]

trial court's factual findings should not be overturned merely because an

appellate court disagrees with the inferences drawn and the evidence accepted

by the trial court," State v. S.S., 229 N.J. 360, 374 (2017), but rather only if the

findings are "so clearly mistaken that the interests of justice demand intervention

and correction," State v. Gamble, 218 N.J. 412, 425 (2014) (quoting Elders, 192

N.J. at 244). "That standard governs appellate review even when the trial court's

findings are premised on a recording or documentary evidence that the appellate

court may also review." State v. Tillery, 238 N.J. 293, 314 (2019) (citing S.S.,

229 N.J. at 380-81). However, we review a trial court's legal conclusions de

novo. Ahmad, 246 N.J. at 609.

      The Fourth Amendment of the United States Constitution and Article I,

paragraph 7 of the New Jersey Constitution generally require police to obtain "a

warrant based on probable cause . . . prior to any search or seizure." State v.

Harris, 211 N.J. 566, 581 (2012). As such, warrantless searches and seizures


                                                                              A-3748-20
                                        10
are presumptively unreasonable and invalid. State v. Chisum, 236 N.J. 530, 545

(2019). The State must prove the search or seizure fell within one of the few

recognized exceptions to the warrant requirement. Ibid.

      A seizure occurs "whenever a police officer accosts an individual and

restrains his freedom to walk away." Terry, 392 U.S. at 16. An exception to the

warrant requirement is an investigatory stop, also known as a Terry stop,

Rosario, 229 N.J. at 272, which allows police to "detain an individual

temporarily for questioning," State v. Maryland, 167 N.J. 471, 486 (2001).

      "Because an investigative detention is a temporary seizure that restricts a

person's movement, it must be based on an officer's 'reasonable and

particularized suspicion . . . that an individual has just engaged in, or was about

to engage in, criminal activity.'" Rosario, 229 N.J. at 272 (alteration in original)

(quoting State v. Stovall, 170 N.J. 346, 356 (2002)). "The 'articulable reasons'

or 'particularized suspicion' of criminal activity must be based upon the law

enforcement officer's assessment of the totality of the circumstances . . . ." State

v. Davis, 104 N.J. 490, 504 (1986).           "There must be 'some objective

manifestation that the person [detained] is, or is about to be engaged in criminal

activity.'"   State v. Pineiro, 181 N.J. 13, 22 (2004) (alteration in original)

(quoting United States v. Cortez, 449 U.S. 411, 417-18 (1981)). However, "[t]he


                                                                              A-3748-20
                                        11
suspicion need not rise to the 'probable cause necessary to justify an arrest.'" Id.

at 20 (quoting State v. Nishina, 175 N.J. 502, 511 (2003)).

      Reasonable suspicion is an objective, fact-sensitive inquiry. Id. at 22. A

court must determine "whether at the moment of seizure, the officer had at his

[or her] command sufficient facts supporting a person of reasonable caution in

the belief that seizure was appropriate." State v. Dunbar, 434 N.J. Super. 522,

526 (App. Div. 2014). An investigatory stop is not permissible if it is based on

"arbitrary police practices, the officer's subjective good faith, or a mere hunch."

State v. Coles, 218 N.J. 322, 343 (2014). In addition, the court must "determine

whether the subsequent scope of the seizure was justified by the particular facts

and circumstances of the case." Davis, 104 N.J. at 504.

      In contrast, a field inquiry is less intrusive than an investigatory stop.

Police do not violate the Fourth Amendment by "merely approaching an

individual on the street" and "asking him if he is willing to answer some

questions," or "by putting questions to him if he is willing to listen . . . ." Id. at

497 (citing Florida v. Royer, 460 U.S. 491, 497 (1983)); accord State v. Gibson,

218 N.J. 277, 291 (2014). A person approached by a police officer for a field

inquiry need not respond to the officer's questions and is free to leave. Rosario,

229 N.J. at 271. However, if the officer gives the impression that the person is


                                                                               A-3748-20
                                        12
not free to refuse to answer questions or leave, or that the person is the target of

an investigation, an articulable suspicion of criminal activity is required. Id. at

272-73.

      A reviewing court evaluates the totality of the circumstances, "balancing

the State's interest in effective law enforcement against the individual's right to

be protected from unwarranted and/or overbearing police intrusions." Davis,

104 N.J. at 504. We consider the officer's experience and knowledge. Pineiro,

181 N.J. at 22 (citing Davis, 104 N.J. at 504).

      The plain-view doctrine is another recognized exception to the warrant

requirement. State v. Williams, 461 N.J. Super. 1, 10-11 (App. Div. 2019). It

"authorizes a police officer to seize evidence or contraband that is in plain view."

State v. Gonzales, 227 N.J. 77, 90 (2016). Under the plain-view doctrine, the

"officer must lawfully be in the area where he observed and seized the

incriminating item or contraband, and it must be immediately apparent that the

seized item is evidence of a crime." Id. at 101.

      Applying these well-established principles, we affirm the suppression of

the handgun seized from defendant substantially for the reasons expresse d by

Judge Caulfield in her comprehensive and well-reasoned written decision.

Judge Caulfield's factual findings are amply supported by the record. Her legal


                                                                              A-3748-20
                                        13
conclusions drawn from those facts are consonant with controlling precedent.

We discern no factual or legal basis to overturn her decision. We add the

following comments.

      Pereira was dispatched to "a male and female dispute." The CAD report

stated that a "[l]andlord report[ed] that the 'tenant was arguing with her

grandson.'" There was no indication any concern for domestic violence. When

Pereira arrived, he observed a verbal argument and chose not to intervene

immediately because he did not observe a physical confrontation, any other

criminal activity, or a weapon. There was no indication that defendant or the

female were injured.     Nor did it appear that the argument was escalating.

Therefore, there was no reasonable basis to suspect criminal activity would

occur soon thereafter.

      Moreover, "flight alone does not create reasonable suspicion for a stop."

Dangerfield, 171 N.J. at 457. However, flight "in combination with other

circumstances" may create a reasonable and articulable suspicion. Pineiro, 181

N.J. at 26. The judge found "there were no circumstances of any kind to support

a suspicion of criminal activity."

      Under these circumstances, Pereira did not have an objectively reasonable

and particularized suspicion that defendant had engaged in, or was about to


                                                                         A-3748-20
                                     14
engage in, criminal activity. While it was permissible for Pereira to conduct a

field inquiry, he did not have a legally sufficient basis to conduct an

investigatory stop. Accordingly, defendant was free to leave without answering

Pereira's questions unless Pereira audibly identified himself as an officer and

defendant heard his commands. If that had occurred, defendant's purposeful

refusal to obey would constitute obstruction by means of flight, N.J.S.A. 2C:29-

1, Crawley, 187 N.J. at 451-52, 460, even if "the legal underpinning of the

police-citizen encounter is questionable," State v. Reece, 222 N.J. 154, 172

(2015).2 The judge found the sequence of events proved otherwise.

                   Here, the [c]ourt finds that there was no
            significant break in the causative chain between
            Pereira's attempt to conduct an unlawful Terry stop and
            defendant allegedly dropping a gun. It is true that
            defendant fled from a police officer, jumping over a
            fence as he ran. But the State has not shown that
            defendant was aware that he was fleeing from a police
            officer, or that defendant even heard the officer's
            command to stop. As mentioned, defendant was
            jumping over the fence before the officer stopped his
            car. Pereira did not identify himself as an officer nor
            did he command defendant to stop until he had followed
            defendant over the fence. At that point, defendant was
            walking away, not running. It does not appear to this
            [c]ourt that defendant jumped over the fence, and

2
  Obstruction is a fourth-degree crime "if the actor obstructs the detection or
investigation of a crime[,] . . . otherwise it is a disorderly persons offense."
N.J.S.A. 2C:29-1(b). Notably, defendant was not indicted for obstruction and
there is no indication he was charged with disorderly persons obstruction.
                                                                          A-3748-20
                                      15
            continued on his way, as a reaction to seeing a patrol
            car or hearing the officer call to him from inside the
            vehicle. And, as Pereira testified, only one second
            passed between the officer yelling to defendant to stay
            still, and when he grabbed defendant's arm.

                  As the officer followed defendant into the rear of
            21 Lyons Place, defendant allegedly discarded a
            handgun. However, there was no intervening act that
            marked "the point at which the detrimental
            consequences" of the illegal police action became so
            "attenuated that the deterrent effect of the exclusionary
            rule no longer justifies its cost." Williams, 192 N.J. at
            16.

      We note that the officer approached in an unlit vehicle, in the middle of

the night, through an empty parking lot.        Considering the totality of the

circumstances, defendant did not purposely obstruct by fleeing from a police

officer who had audibly identified himself and commanded him to stop.

Coupled with the absence of an objectively reasonable and particularized

suspicion of criminal activity, Pereira was not authorized to make a Terry stop

or grab defendant and take him to the ground. The handgun was not observed

until after Pereira placed his hands around defendant's arms and held him. This

continuous, uninterrupted sequence lasted only seconds. Because there was no

attenuation of the illegal Terry stop, "any evidence obtained as a result of [the]

unconstitutional stop must be suppressed." Crawley, 187 N.J. at 458.

      Affirmed.

                                                                            A-3748-20
                                       16